Case 18-14909-JDW   Doc 27   Filed 10/31/19 Entered 10/31/19 15:16:05   Desc Main
                             Document     Page 1 of 5
Case 18-14909-JDW   Doc 27   Filed 10/31/19 Entered 10/31/19 15:16:05   Desc Main
                             Document     Page 2 of 5
Case 18-14909-JDW   Doc 27   Filed 10/31/19 Entered 10/31/19 15:16:05   Desc Main
                             Document     Page 3 of 5
Case 18-14909-JDW   Doc 27   Filed 10/31/19 Entered 10/31/19 15:16:05   Desc Main
                             Document     Page 4 of 5
Case 18-14909-JDW   Doc 27   Filed 10/31/19 Entered 10/31/19 15:16:05   Desc Main
                             Document     Page 5 of 5
